UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6677



JOSEPH JOHNSON, JR.,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-00-234-3)


Submitted:   November 30, 2000            Decided:   December 6, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Johnson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Johnson, Jr., seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).    We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we deny a certificate of appealability and dismiss the appeal

on the reasoning of the district court.     See Johnson v. Angelone,

No. CA-00-234-3 (E.D. Va. Apr. 13, 2000).    We grant Johnson’s mo-

tions to proceed in forma pauperis. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




                                2